     Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 1 of 7



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com

Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com

Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION
                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )
       vs.                            )     DEFENDANT’S REPLY TO
                                      )   PLAINTIFF’S OPPOSITION TO
ANDREW ANGLIN,                        )    MOTION FOR PROTECTIVE
                                      )            ORDER
             Defendant.               )
                                      )
      Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 2 of 7



    DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION
                            FOR PROTECTIVE ORDER
      The response of the SPLC (Dkt. No. 148) in opposition to Defendant’s motion
for a protective order (Dkt. No. 142) for the Court to exercise its discretion and
permit his deposition to be taken abroad is telling, and its arguments are unavailing.
      The record in this case shows that Mr. Anglin has not returned to the United
States in many years, even if he technically might not have established a particular
domicile by April 2017. Unsworn statements in a blog post reporting what an Ohio
court clerk might have said is classic hearsay on hearsay; the SPLC has had plenty
of time to obtain admissible evidence on the issue and yet has failed to introduce
anything to support this fabrication by a biased blogger who has a personal vendetta
against Mr. Anglin.1
      Though counsel for Mr. Anglin agreed with the SPLC that his client’s
suggestions of Cuba and Venezuela were not reasonable, that does not mean other
countries are not. However, the SPLC has not made any counter-proposal, seeking
only to take his deposition domestically.
      Mr. Anglin credibly fears violence from SPLC supporters and harassment
from the SPLC itself. The record shows that the SPLC does not operate like a law
firm, and there is no reasonable expectation that it would maintain his location in


1
   If the Court wishes to entertain hearsay, Mr. Randazza has had multiple
conversations with this blogger. His first contact was under the guise of writing an
article about Mr. Anglin and this case. However, it quickly became apparent that
this particular blogger has a personal vendetta against Anglin – claiming that Anglin
had “doxed” him and had written terrible things about him and his family. Mr.
O’Brien also fabricated a story about Anglin being in Ohio – allegedly meeting with
Mr. Randazza. This meeting never happened, and Mr. Randazza can provide a
witness to attest that no such meeting occurred, if the court is interested in exploring
the reliability of statements by Mr. O’Brien.
                                               -1-
            Defendant’s Reply to Plaintiff’s Opposition to Motion for Protective Order
                                      9:17-cv-50-DLC-JCL
        Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 3 of 7



confidence. Its litigation tactics confirm this, refusing the erect firewalls or certify
that it would keep confidential information from its non-litigation and/or dual-
purpose staff. See, e.g., Dkt. No. 141 at 13-15. In fact, it refuses to even agree to the
designation of location information as confidential. In the absence of any justifiable
reason, this tends to give weight to Mr. Anglin’s fears.
        The SPLC has litigated this matter abusively, abusing the discovery process
in furtherance of its commercial gain. It took a deposition of Richard Spencer with
little attention to any article in the Daily Stormer, rather focusing on whether he did
his podcasts from his mother’s house, in a blatant attempt to use that information to
bring unrelated claims against him in Montana. It is now seeking to depose two
individuals, April Gaede and Jeremy Palmer, who may have been Montana-based
contributors to the “Stormfront” web forum, which is unaffiliated with the Daily
Stormer. Neither Ms. Gaede nor Mr. Palmer are known to have any connection to
the articles, Ms. Gersh, Mr. Anglin, or the so-called troll storm—nothing in the
record or discovery suggests as much.2 Rather, this case is the SPLC’s toe-hold to
issue     abusive     subpoenae        against      people      it    dislikes.            See,   e.g.,
https://www.splcenter.org/fighting-hate/extremist-files/individual/april-gaede .
        Notably, the SPLC claims Mr. Anglin has shown contempt for this process,
by insisting on the process he is entitled to and by seeking protection of this court
through dismissal and protective orders. If the SPLC truly believed Mr. Anglin were
in violation, it would have sought entry of default. That it has not done so shows
that the SPLC desires the discovery process to remain open so it can fulfill its wish

2 If the SPLC has received responses to third-party subpoenae that indicate any
involvement by Ms. Gaede or Mr. Palmer, it has failed to produce such information,
despite a continuing obligation to comply with Mr. Anglin’s Rule 34 request for all
documents received from subpoenae served by Plaintiff.

                                                 -2-
              Defendant’s Reply to Plaintiff’s Opposition to Motion for Protective Order
                                        9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 4 of 7



list of deposing Montana residents it previously targeted, but it had no excuse to
harass with legal process.3 And, more importantly, it shows that the SPLC is using
this litigation for secondary gain, further substantiating Mr. Anglin’s fears that
deposition in the U.S. will result in harm or harassment.4
      Plaintiff does not dispute that the Court has the authority to order the
deposition be taken abroad. The costs to all would be akin to taking a deposition in
Montana. Plaintiff’s citation to Tiki Shark Art Inc. v. Cafepress Inc., No. 13-00577
JMS-RLP, 2014 U.S. Dist. LEXIS 195910, at *4 (D. Haw. Aug. 6, 2014) is
inapposite. In Tiki Shark, it was defense counsel seeking to relocate the Hawai’ian
plaintiffs’ deposition to California in the face of threats to counsel, and the court
declined, citing their residence and other protective measures put in place. Here,
Mr. Anglin had no choice in the forum, and it is not about threats to interchangeable
counsel, but to a party himself, where there are no other measures to protect him
(and the SPLC steadfastly refuses to keep other such information confidential).

3
   That Mr. Spencer might not have received the same threats as Mr. Anglin,
demonstrated by his willingness to remain in the U.S. and be deposed by the SPLC,
does not negate the threats to Mr. Anglin.
4 It is telling that Ms. Gersh and the SPLC cite possible “harassment” as a reason to

refuse to turn over information instrumental to Mr. Anglin’s defenses. Dkt. No. 140
at 17. Meanwhile, any views that these people hold are likely in the mainstream.
Meanwhile, Mr. Anglin’s views are certainly only accepted by a tiny sliver of
society, and would more likely than not, result in harassment. When merely wearing
a “Make America Great Again” hat will subject the wearer to physical attacks in the
United States, one can certainly see Mr. Anglin’s fears as rational. See, e.g., Hall,
Katie “Austin Policy Investigating Reported Assault Against Woman Wearing
MAGA Hat”, Austin Statesman (Mar. 11, 2019) available at
https://www.statesman.com/news/20190311/austin-police-investigating-reported-
assault-against-woman-wearing-maga-hat; “Woman Charged with Attacking
Falmouth Man Wearing MAGA Hat Taken into ICE Custody”, CBS Boston (Feb.
26, 2019, available at https://boston.cbslocal.com/2019/02/26/president-trump-
make-america-great-again-hat-confrontation-rosiane-santos-ice/.

                                               -3-
            Defendant’s Reply to Plaintiff’s Opposition to Motion for Protective Order
                                      9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 5 of 7



      There is no barrier to the SPLC taking an in-person deposition abroad. Neither
is there any reason why video deposition would be prejudicial in the alternative; this
is not a he-said/she-said case where credibility is at issue;5 it is about articles which,
on their face, are based on underlying reports by ABC Fox Montana and Plaintiff’s
own written correspondence. Thus, none of the decisions based on circumstances
that existed in the other cases cited by Plaintiff apply.
      Plaintiff has shown no good reason why a defendant who has lived outside of
the U.S. for years without return, fearing for his life if he does so, should be forced
to travel to the U.S. when alternate means are readily available without prejudice to
her. Thus, the motion should be allowed.




5
  Plaintiff claims she will “cross examine him in person if he denies an intent to
cause distress” to evaluate his credibility. Dkt. No. 148 at 19. Concerns about
credibility can be addressed “either by having the [examining attorney] present with
the witness [the remote location], during a video deposition, or by having the
witness's video deposition accomplished by means of video conference.” United
States v. Hulstein, 2010 U.S. Dist. LEXIS 54573, at *2 (N.D. Iowa June 3, 2010).
Furthermore, this speculation about his testimony is premature. Mr. Anglin is
largely relying on legal defenses – not factual ones. There is no reason Plaintiff’s
counsel could not appear for the deposition abroad or take the deposition remotely.
And, as offered by counsel for the Defendant, in the event that a remote deposition
was unsatisfying for whatever reason, the Plaintiff would have every right to seek a
supplemental deposition.
                                                -4-
             Defendant’s Reply to Plaintiff’s Opposition to Motion for Protective Order
                                       9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 6 of 7



Dated: March 13, 2019.                Respectfully submitted,


                                      /s/ Marc J. Randazza
                                      Marc J. Randazza, pro hac vice
                                      RANDAZZA LEGAL GROUP, PLLC
                                      2764 Lake Sahara Drive, Suite 109
                                      Las Vegas, Nevada 89117

                                      /s/ Jay M. Wolman
                                      Jay M. Wolman, pro hac vice
                                      RANDAZZA LEGAL GROUP, PLLC
                                      100 Pearl Street, 14th Floor
                                      Hartford, Connecticut 06103

                                      /s/ Mathew M. Stevenson
                                      Mathew M. Stevenson
                                      STEVENSON LAW OFFICE
                                      1120 Kensington, Suite B
                                      Missoula, MT 59801
                                      Attorneys for Defendant,
                                      Andrew Anglin




                                         -5-
      Defendant’s Reply to Plaintiff’s Opposition to Motion for Protective Order
                                9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 150 Filed 03/13/19 Page 7 of 7




                                                            Case No. 9:17-cv-50-DLC-JCL

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 13, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document is being served via
transmission of Notices of Electronic Filing generated by CM/ECF.

                                           /s/ Marc J. Randazza
                                           Marc J. Randazza




                                              -6-
           Defendant’s Reply to Plaintiff’s Opposition to Motion for Protective Order
                                     9:17-cv-50-DLC-JCL
